Title: Enclosure: [From Joseph Nourse], [9 October 1792]
From: 
To: 




Dr: His mo: Catholic Majesty in A/c with the united states
Cr:


By Int. on 17,892 dollars from 1 January 1781 to 31 dec. 1792 is 12 years @ 5 p.c.


1781 
January 1. for so much recd. of the Court


17.892.





Feb: 28 & March 6.
do

32.000.





April 28
do

9.036.





May 9
do

14.000.





June 22
do

12.000.





Aug. 18
do

12.000.





Dec: 23
do

51.083.




1782
March 21
do

26.000.









174,011.


By Int. on 17,892 dollars from 1 January 1781 to 31 dec. 1792 is 12 years @ 5 p.c.
10.735.20



do
on 32,000 do.
from 28 Feby.
1781 to do
is 11.10.3
@ do
18.946.67




do
on 9,036 do.
from 28 April
1781 to do
is 11. 8.3
“
5.274.76



do
on 14,000 do.
from 9 May
1781 to do
is 11. 7.22
8.151. 9



do
on 12,000 do.
from 22 June
1781 to do
is 11. 6.9
6.915.



do
on 12,000 do.
from 18 August
1781 to do
is 11.4.13
6.821.66



do
on 51,083 do
from 23 decr.
1781 to do
is 11. 0. 8
28.152.40



do
on 26,000 do
from 21 March
1782 to do
is 10. 9.10
14.011.11








99.007.89
99.007.89







Dolls
273.018.89


Treasury Dept.
Registers Office 9th. Octo: 1792
